In re Peletz, Laura; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Calcasieu, Fourteenth Judicial District Court, Div. “E”.
Denied. This court may not review a judgment of the United States Court of Appeals. Relator should direct her application for review of that order to the United States Supreme Court. In the event relator does not want review of that judgment but seeks to exercise her state law remedies, she should direct her application to the appropriate state trial court.
DENNIS, J., not on panel.